DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel McLouglin on June 3, 2021.
The application has been amended as follows: 
Claim 1: A particle beam apparatus, comprising: 
a particle beam generator that generates particles forming a particle beam; 
an objective lens that focuses the particle beam onto a sample; 
a first condenser lens having a first pole shoe situated first and then a second pole shoe as viewed from the particle beam generator toward the objective lens, the first pole shoe and the second pole shoe being adjustable independently of each other, 
a second condenser lens, the first condenser lens being situated first, and then the second condenser lens being situated, as viewed from the particle beam generator toward the objective lens; 
a first aperture unit situated between the particle beam generator and the first condenser lens, wherein the first aperture unit has a first aperture element and a second aperture element, wherein the first aperture element and the second aperture element cooperate to form an aperture opening of adjustable size, wherein the first aperture element and the second aperture element are movable relative to each other, wherein the first aperture unit includes a first aperture stop element and a second aperture stop element, and wherein at least one of the following: (i) the first aperture element is movable so as to contact the first aperture stop element to form the aperture opening, and (ii) the second aperture element is movable so as to contact the second aperture stop element to form the aperture opening; and
a second aperture unit situated between the first condenser lens and the second condenser lens, wherein the second aperture unit receives a beam modified by adjustment of the pole shoes of the first condenser lens, and wherein the second aperture unit is a pressure stage aperture separating a first area having a first pressure from a second area having a second pressure.

Claim 36: A particle beam apparatus, comprising:
            a particle beam generator that generates particles forming a particle beam;
            an objective lens that focuses the particle beam onto a sample;
            a first condenser lens having a first pole shoe situated first, and then a second pole shoe, as viewed from the particle beam generator toward the objective lens, the first pole shoe and the second pole shoe being adjustable independently of each other 
a second condenser lens, the first condenser lens being situated first, and then the second condenser lens being situated, as viewed from the particle beam generator toward the objective lens;
            a first aperture unit situated between the particle beam generator and the first condenser lens, wherein the first aperture unit has a first aperture element and a second aperture element, wherein the first aperture element and the second aperture element cooperate to form an aperture opening of adjustable size, wherein the first aperture element and the second aperture element are movable relative to each other, wherein the first aperture unit includes a first aperture stop element and a second aperture stop element, and wherein at least one of the following: (i) the first aperture element is movable so as to contact the first aperture stop element to form the aperture opening, and (ii) the second aperture element is movable so as to contact the second aperture stop element to form the aperture opening; and 
            a second aperture unit situated between the first condenser lens and the second condenser lens, wherein the second aperture unit is a pressure stage aperture separating a first area having a first pressure from a second area having a second pressure.

Claim 38: A particle beam generator that generates particles forming a particle beam;
            an objective lens that focuses the particle beam onto a sample;
            a first condenser lens having a first pole shoe situated first, and then a second pole shoe, as viewed from the particle beam generator toward the objective lens, the first pole shoe and the second pole shoe being adjustable independently of each other 
a second condenser lens, the first condenser lens being situated first, and then the second condenser lens being situated, as viewed from the particle beam generator toward the objective lens;
            a first aperture unit situated between the particle beam generator and the first condenser lens, wherein the first aperture unit has a first aperture element and a second aperture element, wherein the first aperture element and the second aperture element cooperate to form an aperture opening of adjustable size, wherein the first aperture element and the second aperture element are movable relative to each other, wherein the first aperture unit includes a first aperture stop element and a second aperture stop element, and wherein at least one of the following: (i) the first aperture element is movable so as to contact the first aperture stop element to form the aperture opening, and (ii) the second aperture element is movable so as to contact the second aperture stop element to form the aperture opening; and 
            a second aperture unit situated between the first condenser lens and the second condenser lens, wherein the second aperture unit is a pressure stage aperture separating a first area having a first pressure from a second area having a second pressure,
            wherein the particle beam apparatus has two operational modes, the two operational modes being a high resolution mode and a high current mode, wherein, by excitement of the first condenser lens, the high resolution mode or the high current mode is set, wherein the first pole shoe and the second pole shoe of the first condenser lens are adjustable independently of each other 

Claim 39: A method for operating a particle beam apparatus, comprising:

            focusing the particle beam onto a sample using an objective lens;
            providing a first condenser lens having a first pole shoe situated first, and then a second pole shoe, as viewed from the particle beam generator toward the objective lens, in contact with the first pole shoe, the first pole shoe and the second pole shoe being adjustable independently of each other;
providing a second condenser lens, the first condenser lens being situated first, and then the second condenser lens being situated, as viewed from the particle beam generator toward the objective lens;
            providing a first aperture unit situated between the particle beam generator and the first condenser lens, wherein the first aperture unit has a first aperture element and a second aperture element, wherein the first aperture element and the second aperture element cooperate to form an aperture opening of adjustable size, wherein the first aperture element and the second aperture element are movable relative to each other, wherein the first aperture unit includes a first aperture stop element and a second aperture stop element, and wherein at least one of the following: (i) the first aperture element is movable so as to contact the first aperture stop element to form the aperture opening, and (ii) the second aperture element is movable so as to contact the second aperture stop element to form the aperture opening; 
            providing a second aperture unit situated between the first condenser lens and the second condenser lens, wherein the second aperture unit is a pressure stage aperture separating a first area having a first pressure from a second area having a second pressure; and
            adjusting the first pole shoe and the second pole shoe independently of each other and wherein the first pole shoe and the second pole shoe of the first condenser lens are adjustable independently of each other

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose a particle beam generator that generates particles forming a particle beam; an objective lens that focuses the particle beam onto a sample; a first 
The closest prior arts of record are US 7,550,724 (Ichimura et al.), US 2,679,018 (Reisner et al.), US 2,749,464 (Le Poole), and US 2007/0138403 (Cubric et al.).  Ichimura et al. discloses a particle beam generator that generates particles forming a particle beam; an objective lens that focuses the particle beam onto a sample; a first condenser lens, wherein excitement of the first condenser lens is variable for realizing different beam currents in different operating modes of the particle beam apparatus while independently adjusting the pole shoes; a second condenser lens, the first condenser lens being situated first, and then the second condenser lens being situated, as viewed from the particle beam generator toward the objective lens; a first aperture unit situated between the particle beam generator and the first condenser lens, and a second aperture unit situated between the first condenser lens and the second condenser lens, wherein the second aperture unit receives a beam modified by adjustment of the pole shoes of the first condenser lens, and wherein the second aperture unit is a pressure stage aperture separating a first area having a first pressure from a second area having a second pressure (figure 2 and associated text, see OA dated 8/24/2020 for detailed item matching).
Ichimura et al. does not disclose the claimed details of the condenser lens and aperture unit, including independently adjustable pole shoes, and an aperture unit with an adjustable aperture formed of two aperture elements and two stops.  Reisner et al. and Le Poole disclose condenser lenses with adjustable pole shoes. Cubric et al. discloses an aperture unit comprising two aperture elements that cooperate to form an aperture opening and are moveable relative to each other.  Cubric does not include stops, and there is no obvious reason to include them when the bars used to move the 
Substantially the same reasons for allowance apply to the remaining independent claims.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782.  The examiner can normally be reached on 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2896